Title: From George Washington to Colonel Stephen Moylan, 20 March 1778
From: Washington, George
To: Moylan, Stephen



Dr Sir,
Valley forge. Mar. 20th 1778.

As Count Pulaski has left the Command of the Horse never, I believe, to return to any general command in it again, I have to desire that you will repair to Trenton, and take upon yourself the comd of that Corps till Congress shall determine further on this head.
You will use your utmost endeavours to have the Cavalry belonging to the four Regiments (now in N. Jersey) put in the best order possible, that they may take the field with some degree of eclat. Not a moments time should be lost in repairing the Saddles and other accoutrements; & getting the Troopers Arms compleated & repair’d—In a word, the Season calls for the utmost vigilance, and without descending to the Minutiæ, I shall in general require that you will use your utmost skill & industry to equip in the most œconomical manner your own Regiment, & cause the others to do the like.
Inclosed are orders to the commanding Officers of these Regiments to obey you—You must immediately send a relief for the party near the Enemys lines in Phila. County—It is to consist of Men of approved attachment commanded by active vigilant Officers. I am &ca.

P.S. I entreat that you will keep the Officers with the Men for the purposes of fitting them Horses &ca for the field this campaign.

